IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON
                                      August 12, 2014 Session

   MYRTLE ROBINSON, ET AL. V. KENNETH A. OKPOR, MD, ET AL.

                       Appeal from the Circuit Court for Shelby County
                         No. CT00312513      Gina C. Higgins, Judge




                    No. W2014-00030-COA-R3-CV - Filed January 9, 2015




The trial court granted summary judgment to the Appellee medical providers on the basis
of Appellant’s failure to comply with the health care liability notice provisions, expiration
of the applicable statute of limitations, failure to state a claim upon which relief can be
granted, and res judicata. We affirm as to the trial court’s ruling that Appellant’s claims are
barred by the doctrine of res judicata.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed


J. S TEVEN S TAFFORD, delivered the opinion of the Court, in which R ICHARD H. D INKINS, J.,
and W. M ICHAEL M ALOAN, S P., J., joined.

Al H. Thomas and Aaron L. Thomas, Memphis, Tennessee, for the appellant, Myrtle
Robinson, on behalf and as personal representative of Fannie Oliver Zinn.

Jennifer S. Harrison and Lauren Dunavin Callins, Memphis, Tennessee, for the appellees,
Kenneth A. Okpor, M.D., and Memphis Lung Physicians, P.C.

                                   MEMORANDUM OPINION 1


       1
           Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
                                                                                      (....continued)
                                               Background

      This is the second case dealing with the same set of facts. See Robinson v. Baptist
Memorial Hosp., No. W2013-01198-COA-R3-CV, 2014 WL 3407888 (Tenn. Ct. App. July
11, 2014), perm. app. denied, (Tenn. Dec. 18, 2014) (hereinafter, “Robinson I”).
Accordingly, we take our recitation of the facts from our prior Opinion:

                         In November 2005, Fannie Oliver Zinn (“Decedent”)
                 underwent treatment for endometrial cancer. In April 2006,
                 when Ms. Zinn was 88 years old, she was diagnosed with
                 terminal, metastatic cancer. Ms. Zinn opted to forego aggressive
                 treatment, and sought only palliative care for symptomatic
                 relief.
                         On or about July 19, 2006, Ms. Zinn presented to her
                 primary physician Dr. Hassan Haddad’s office, complaining of
                 shortness of breath. Dr. Haddad diagnosed fluid on Ms. Zinn’s
                 lungs, placed her on a diuretic and discharged her. On or about
                 July 20, 2006, Ms. Zinn called Dr. Haddad to report that her
                 symptoms had not abated and had, in fact, become worse. Dr.
                 Haddad made arrangements for Ms. Zinn to be admitted to
                 Baptist Memorial Hospital (“BMH”). Further examination at
                 BHM revealed recurrent malignant pleural effusions around her
                 lungs, which were caused by her malignant lung cancer.2 At
                 BMH, Ms. Zinn underwent thoracentesis (i.e., draining fluid off
                 the lung using a needle and local anesthetic), which provided
                 relief. X-rays taken before and after the thoracentesis revealed
                 bi-lateral pleural effusions, and Ms. Zinn was admitted to BMH
                 for further evaluation. The radiology reports for these x-rays
                 were dictated on July 20, 2006 at 7:58 a.m. and 9:12 a.m., and


        (.....continued)
        would have no precedential value. When a case is decided by memorandum opinion it shall
        be designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited
        or relied on for any reason in any unrelated case.
        2
          Pleural Effusions are excess fluid between the two membranes that cover the lungs (the visceral
and parietal pleurae) that separate the lungs from the chest wall. A small quantity of fluid is normally spread
thinly over the visceral and parietal pleurae and acts as a lubricant between the two membranes. Any
significant increase in the quantity of pleural fluid is a pleural effusion. The most common symptoms of
pleural effusion are chest pain and painful breathing (pleurisy).

                                                     -2-
                were transcribed later that day at 3:37 p.m. According to the
                record, Ms. Zinn’s bilateral pleural effusions, which caused
                both of her lungs to continue to fill with fluid, were a direct
                result of the spread of her terminal cancer.
                        On July 20, 2006, Dr. Kenneth A. Okpor, M.D., a
                pulmonologist/critical care specialist, was consulted to discuss
                various options for treatment. After examining Ms. Zinn, Dr.
                Okpor explained three treatment options: (1) repeat
                thoracentesis as needed, (2) a permanent chest draining tub
                (Pleurex catheter) for slow and constant draining, or (3) a video
                assisted thoracic surgery (“VATS”) pleurodesis, which involves
                the infusion of a talc solution into the pleural space surrounding
                the lungs to prevent a recurrent build-up of fluid. Dr. Okpor
                recommended option 3, the VATS pleurodesis.
                        On July 24, 2006, Ms. Zinn underwent a left-sided
                VATS pleurodesis, which was performed by Dr. Edward Todd
                Robbins and Dr. Garrettson Smith Ellis. Dr. Robbins testified
                that, at the time of the VATS procedure, he was aware that Ms.
                Zinn was suffering from bi-lateral effusions. Ms. Zinn died on
                July 27, 2006 as a result of complications from her operation.
                        After his initial examination of Ms. Zinn, on July 20,
                2006, Dr. Okpor dictated a consult note at 3:37 p.m. on that
                day.3 Dr. Okpor had allegedly reviewed the x-rays and report
                from July 20, which showed bi-lateral effusions, and his initial
                consultation states that: “Chest x-ray was reviewed and it
                showed a large left-sided pleural effusion.” On August 7, 2006,
                after Ms. Zinn’s death, Dr. Okpor logged onto the BMH
                website to authenticate his July 20, 2006 consult note. During
                his authentication, Dr. Okpor edited the original note.
                Specifically, in his authenticated note, he diagnosed Ms. Zinn
                with bi-lateral pleural effusions, whereas his original
                consultation note indicated only a “left-sided effusion.”
                Although pre-authenticated versions of doctors’ notes are not
                usually saved in the BMH system, here, Dr. Okpor’s
                pre-authenticated version of Ms. Zinn’s information was
                preserved because Dr. Robbins had printed a hard-copy of the

        3
          We note that the date and time that Dr. Okpor dictated his consult note is the exact same date
and time that the radiology reports for Ms. Zinn’s x-rays were transcribed . . . . From our review of the
record, this appears to merely be a coincidence.

                                                   -3-
              consultation note in preparation for Ms. Zinn’s July 24, 2006
              VATS surgery. Dr. Robbins placed the copy of Dr. Okpor’s
              pre-authenticated note in Ms. Zinn’s medical record, where it
              was allegedly discovered by plaintiffs some five years later, . .
              ..

Robinson I, 2014 WL 3407888, at *1–*2 (footnotes in original with omissions noted).

       Ms. Zinn’s daughters, Myrtle Robinson and Willette Jeffries, as their mother’s
personal representatives (together, “Original Plaintiffs”), filed suit against BMH, Dr.
Robbins, Dr. Ellis, and Dr. Haddad in the Circuit Court at Shelby County, claiming
healthcare liability. BMH, Dr. Ellis, and Dr. Haddad all obtained summary judgment in their
favor, leaving only Dr. Robbins as a viable defendant. Prior to a hearing on Dr. Robbins’
motion for summary judgment, Original Plaintiffs were granted leave to amend their
complaint to aver a cause of action against Dr. Robbins for lack of informed consent. Dr.
Robbins’ summary judgment motion was, therefore, held in abeyance pending the
amendment.

       Eventually, Original Plaintiffs filed another motion to amend their complaint, this
time to add Dr. Okpor and his employer, Memphis Lung Physicians, P.C., (“MLP,” and
together with Dr. Okpor, “Appellees”) as defendants. According to our prior Opinion:


              [Original Plaintiffs] were granted leave, on August 19, 2011, to
              file a second amended complaint, which was entered on
              February 1, 2012. . . . Concerning Dr. Okpor and MLP, the
              second amended complaint states,

                     27. On July 20, 2006, when Kenneth A. Okpor,
                     M.D. reviewed Ms. Zinn’s chest x-rays . . . . Dr.
                     Okpor had a duty to comply with the recognized
                     standard of acceptable medical care in Shelby
                     County and to diagnose Ms. Zinn’s bi-lateral
                     pleural effusions and recommend treatment
                     appropriate under the circumstances.
                     28. Dr. Okpor failed to diagnose Ms. Zinn’s
                     bi-lateral effusions and instead diagnosed only a
                     left-sided pleural effusion. This failure was a
                     negligent deviation from the recognized standard
                     of care and it caused injury as follows.

                                             -4-
                          29. Dr. Okpor’s aforementioned negligence
                          caused the injurious VATS procedure to be
                          performed. . . . Dr. Okpor relied on his negligent
                          diagnosis of only a left-sided pleural effusion and
                          recommended that Ms. Zinn undergo a left-sided
                          VATS procedure by Dr. Robbins rather than the
                          other options ... such as pleurex catheter or repeat
                          thoracentesis. Dr. Okpor’s recommendation was
                          accepted and implemented.
                          30. If Dr. Okpor had complied with his duty and
                          diagnosed Ms. Zinn’s bi-lateral pleural effusions,
                          Dr. Okpor would not have recommended that Ms.
                          Zinn undergo a left-sided VATS procedure rather
                          than the other options . . . and Ms. Zinn would
                          not have undergone a VATS procedure.

Robinson I, 2014 WL 3407888, at *3.

        Eventually, Appellees filed a motion for summary judgment, alleging that the
Original Plaintiffs’ claim was barred by the statute of repose. On December 11, 2012, the
trial court granted the motion, concluding that the Original Plaintiffs failed to show “an
affirmative concealment of material fact” as would be required to toll the statute of repose.
The trial court certified its judgment as final pursuant to Rule 54.02 of the Tennessee Rules
of Civil Procedure. Original Plaintiffs appealed and this Court affirmed, concluding that the
claim against Appellees was barred by the statute of repose. Id. at *14–*15.

        After the grant of summary judgment in the healthcare liability action, on July 22,
2013, Plaintiff/Appellant Myrtle Robinson4 (“Appellant”), as personal representative of Ms.
Zinn, filed the instant lawsuit, this time naming only the Appellees as defendants. The
complaint alleged causes of action for misrepresentation and conversion (for the loss of the
right to maintain a wrongful death action). Specifically with regard to misrepresentation, the
complaint averred:

                 16. When Dr. Okpor edited his 7/20/2006 consult note on
                 August 7, 2006, in the manner in which he did [i.e., “effectively
                 eras[ing] all evidence of Dr. Okpor’s failure to diagnose Ms.
                 Zinn’s right-sided pleural effusion”], he thereby represented that
                 he had diagnosed Ms. Zinn on July 20, 2006 as having both a

       4
           Ms. Jeffries did not take part in the second lawsuit.

                                                      -5-
             left-sided pleural effusion and a right-sided pleural effusion.
             This representation was false, because on July 2006, Dr. Okpor
             did not diagnose Ms. Zinn as having a left-sided effusion and
             that is why he recommended a VATS procedure.
             17. When Dr. Okpor made the aforementioned false
             representation on August 7, 2006, he knew it was false; and he
             intended that anyone looking at the medical record would rely
             on the false representation and thereby refrain from taking
             action against him for his failure to diagnose Ms. Zinn’s right-
             sided pleural effusion.
             18. When [Appellant] reviewed Ms. Zinn’s medical records,
             [she] did not know that Dr. Okpor’s aforementioned
             representation was false, and as alleged above . . . , Ms.
             Robinson relied on the false representation and she was justified
             in her reliance on the truth of that representation.
             19. As a result of Ms. Robinson’s reliance on Dr. Okpor’s
             aforementioned false representation, she refrained from taking
             legal action against Dr. Okpor for the wrongful death of Ms.
             Zinn and she has therefore lost the value of that claim.

With regard to the conversion claim, the complaint averred:

             24. Plaintiff [Ms. Robinson] had/has a property ownership
             interest and rights in the medical records of Ms. [] Zinn as her
             daughter and/or as her personal representative.
             25. When Dr. Okpor edited his 7/20/2006 consult note on
             August 7, 2006, in the manner in which he did . . . , he thereby
             assumed and exercised control over the medical records of Ms.
             [] Zinn in a manner that was inconsistent with the
             aforementioned ownership rights of Ms. Robinson, and Dr.
             Okpor is guilty of Conversion for assuming and exercising such
             control.
             26. As a proximate cause of Dr. Okpor’s aforementioned
             Conversion, Ms. Robinson lost the value of the wrongful death
             action against Dr. Okpor . . . .

The second lawsuit was later transferred to the same court that previously adjudicated the
issue of the Appellee’s liability in the healthcare liability action.

      On September 11, 2013, Appellees filed a motion to dismiss/for summary judgment,

                                            -6-
alleging: (1) that the complaint should be construed as a healthcare liability action, subject
to the Tennessee Healthcare Liability Act notice requirements; (2) that the ruling in the
healthcare liability lawsuit operated as a bar to recovery in the instant lawsuit, based on the
doctrine of res judicata; (3) that the complaint failed to state a cause of action for conversion;
and (4) the claims were barred by the statute of limitations.

       On December 2, 2013, the trial court entered an order granting the Appellees’ motion
to dismiss/for summary judgment, ruling in the Appellees’ favor on all their arguments.
Appellant appealed.

                                       Issues Presented

       Appellant raises five issues in her appellate brief:

               1.     Did the Circuit Court err when it ruled that
                      Plaintiff-Appellant’s lawsuit against
                      Defendants-Appellees Kenneth A. Okpor, M.D. and
                      Memphis Lung Physicians, P.C. was a healthcare liability
                      action that must be pursued in compliance with T.C.A. §
                      29-26-115, T.C.A. § 29-26-121, and T.C.A. § 29-26-122
                      (and dismissed this case for Plaintiff-Appellant’s failure
                      to comply with those statutes)?
               2.     Did the Circuit Court err when it ruled that
                      Plaintiff-A ppellant’s complaint against
                      Defendants-Appellees Kenneth A. Okpor, M.D. and
                      Memphis Lung Physicians, P.C. was barred by the
                      doctrine of res judicata or claim preclusion (and
                      dismissed this case)?
               3.     Did the Circuit Court err when it ruled that
                      Plaintiff-Appellant’s complaint against
                      Defendants-Appellees Kenneth A. Okpor, M.D. and
                      Memphis Lung Physicians, PC. failed to state a cause of
                      action for conversion (and dismissed this case)?
               4.     Did the Circuit Court err when it ruled that the
                      “discovery rule” does not apply to the 3-year statute of
                      limitations for actions for the conversion of personal
                      property codified in T.C.A. § 28-3-105(2) (and dismissed
                      this case)?
               5.     Did the Circuit Court err when it dismissed
                      Plaintiff-Appellant’s lawsuit against

                                               -7-
                     Defendants-Appellees Kenneth A. Okpor, M.D. and
                     Memphis Lung Physicians, P.C. without addressing and
                     r u l i n g o n P l a i n t i f f - A p p e l l a n t’ s “ C o u n t I .
                     Misrepresentation”?

Because we conclude that Appellant’s cause of action is barred by the doctrine of res
judicata, we affirm the decision of the trial court.

                                      Standard of Review

        In considering an appeal from a trial court’s grant of a motion to dismiss, we take all
allegations of fact in the complaint as true, and review the lower courts’ legal conclusions
de novo with no presumption of correctness. Tenn R. App. P. 13(d); Mid-South Industries,
Inc. v. Martin Mach. & Tool, Inc., 342 S.W.3d 19, (Tenn. Ct. App. 2010) (citing Owens v.
Truckstops of America, 915 S.W.2d 420, 424 (Tenn. 1996)).

      In addition to the pleadings, Appellees rely on other documents in the record to
support judgment in their favor. According to this Court:

                      When a trial court considers matters outside of the
              pleadings, however, . . . a motion to dismiss is converted to a
              motion for summary judgment. E.g., Adams TV of Memphis,
              Inc. v. ComCorp of Tenn., Inc., 969 S.W.2d 917, 920 (Tenn.
              Ct. App. 1997). We review a trial court’s award of summary
              judgment de novo with no presumption of correctness,
              reviewing the evidence in the light most favorable to the
              nonmoving party and drawing all reasonable inferences in that
              party’s favor. Martin v. Norfolk S. Ry. Co., 271 S.W.3d 76, 84
              (Tenn. 2008) (citations omitted). Summary judgment is
              appropriate only where the “pleadings, depositions, answers to
              interrogatories, and admissions on file, together with the
              affidavits . . . show that there is no genuine issue as to any
              material fact and that the moving party is entitled to judgment as
              a matter of law.” Id. at 83 (quoting Tenn. R. Civ. P. 56.04;
              accord Penley v. Honda Motor Co., 31 S.W.3d 181, 183 (Tenn.
              2000)). The burden of persuasion is on the moving party to
              demonstrate, by a properly supported motion, that there are no
              genuine issues of material fact and that it is entitled to judgment
              as a matter of law. Id. (citing see Staples v. CBL & Assocs.,
              Inc., 15 S.W.3d 83, 88 (Tenn. 2000); McCarley v. W. Quality

                                                  -8-
              Food Serv., 960 S.W.2d 585, 588 (Tenn. 1998); Byrd v. Hall,
              847 S.W.2d 208, 215 (Tenn.1993)).

Moore v. State, 436 S.W.3d 775, 783 (Tenn. Ct. App. 2014).

                                          Analysis

       Because our resolution of this issue is dispositive of this appeal, we begin first with
Appellees’ contention that Appellant’s claims are barred by the doctrine of res judicata. In
Lien v. Couch, 993 S.W.2d 53 (Tenn. Ct. App. 1998), this Court discussed various aspects
of the doctrine of res judicata. We stated:

                      Res judicata is a claim preclusion doctrine that promotes
              finality in litigation. See Moulton v. Ford Motor Co., 533
S.W.2d 295, 296 (Tenn. 1976); Jordan v. Johns, 168 Tenn. 525,
              536–37, 79 S.W.2d 798, 802 (1935). It bars a second suit
              between the same parties or their privies on the same cause of
              action with respect to all the issues which were or could have
              been litigated in the former suit. See Richardson v. Tennessee
              Bd. of Dentistry, 913 S.W.2d 446, 459 (Tenn. 1995); Collins v.
              Greene County Bank, 916 S.W.2d 941, 945 (Tenn. Ct. App.
              1995).
                      Parties asserting a res judicata defense must demonstrate
              that (1) a court of competent jurisdiction rendered the prior
              judgment, (2) the prior judgment was final and on the merits, (3)
              the same parties or their privies were involved in both
              proceedings, and (4) both proceedings involved the same cause
              of action. See Lee v. Hall, 790 S.W.2d 293, 294 (Tenn. Ct. App.
              1990). A prior judgment or decree does not prohibit the later
              consideration of rights that had not accrued at the time of the
              earlier proceeding or the reexamination of the same question
              between the same parties when the facts have changed or new
              facts have occurred that have altered the parties’ legal rights and
              relations. See White v. White, 876 S.W.2d 837, 839–40 (Tenn.
              1994).
                      The principle of claim preclusion prevents parties from
              splitting their cause of action and requires parties to raise in a
              single lawsuit all the grounds for recovery arising from a single
              transaction or series of transactions that can be brought together.
              See Bio-Technology Gen. Corp. v. Genentech, Inc., 80 F.3d

                                              -9-
              1553, 1563 (Fed. Cir. 1996); Hawkins v. Dawn, 208 Tenn. 544,
              548, 347 S.W.2d 480, 481–82 (1961); Vance v. Lancaster, 4
              Tenn. (3 Hayw.) 130, 132 (1816). The principle is subject to
              certain limitations, one of which is that it will not be applied if
              the initial forum did not have the power to award the full
              measure of relief sought in the later litigation. See Davidson v.
              Capuano, 792 F.2d 275, 279 (2d Cir.1986); Carris v. John R.
              Thomas & Assocs., P.C., 896 P.2d 522, 529–30 (Okla. 1995);
              see also Rose v. Stalcup, 731 S.W.2d 541, 542 (Tenn. Ct. App.
              1987) (holding that a subsequent action was not barred because
              the initial court did not have jurisdiction over the claim). Thus,
              the Restatement of Judgments points out:

                            The general rule [against relitigation of a
                     claim] is largely predicated on the assumption that
                     the jurisdiction in which the first judgment was
                     rendered was one which put no formal barriers in
                     the way of a litigant’s presenting to a court in one
                     action the entire claim including any theories of
                     recovery or demands for relief that might have
                     been available to him under applicable law. When
                     such formal barriers in fact existed and were
                     operative against a plaintiff in the first action, it is
                     unfair to preclude him from a second action in
                     which he can present those phases of the claim
                     which he was disabled from presenting in the
                     first.

              Restatement (Second) of Judgments § 26(1)(c) cmt. c (1982).

Lien, 993 S.W.2d at 55–56; see also Ostheimer v. Ostheimer, No. W2002-02676-COA-R3-
CV, 2004 WL 689881, at *5 (Tenn. Ct. App. Mar. 29, 2004) (“[C]laim preclusion bars any
claims that ‘were or could have been litigated’ in a second suit between the same or related
parties involving the same subject matter.”).

      Accordingly, in order for res judicata to bar Appellant’s suit, the above four elements
must be met. We begin first with whether “a court of competent jurisdiction rendered the
prior judgment.” Lien, 993 S.W.2d at 56 (citing Lee, 790 S.W.2d at 294). In this case, the
prior judgment upon which Appellees base their res judicata argument was the order granting
summary judgment in Appellant’s healthcare liability action. There appears to be no dispute

                                              -10-
that the Circuit Court of Shelby County had jurisdiction over that claim. Accordingly, the
first element has been met.

       Next, Appellees must show that “the prior judgment was final and on the merits.”
Lien, 993 S.W.2d at 56 (citing Lee, 790 S.W.2d at 294). In Robinson I, the trial court
granted summary judgment on the basis of the expiration of the statute of repose as to the
Appellees. The trial court certified this judgment as final as to the Appellees. This Court
affirmed summary judgment in favor of the Appellees. See Robinson I, 2014 WL 3407888,
at *14–*15. “A summary judgment [order] entered pursuant to the provisions of [Rule] 54.02
[of the Tennessee Rules of Civil Procedure] is generally held to be an adjudication on the
merits for the purpose of res judicata.” Norris v. E. Tenn. Children’s Hosp., 195 S.W.3d 78,
82–83 (Tenn. Ct. App. 2005) (citing Harrogate Corp. v. Sys. Sales Corp., 915 S.W.2d 812,
816 (Tenn. Ct. App. 1995) (acknowledging that “the granting of summary judgment is
deemed conclusive of all issues reached and decided by such summary judgment”)). On
December 18, 2014, the Tennessee Supreme Court denied permission to appeal in Robinson
I. A mandate in that case was issued on December 22, 2014. Accordingly, the judgment
regarding the Appellees is now final.5 See In re Heaven L.F., 311 S.W.3d 435, 437 (Tenn.
Ct. App. 2010) (noting that when the Tennessee Supreme Court denied petitioner’s
application for permission to appeal, the judgment “became a final judgment and was res
judicata”). Accordingly, this element has been met.

       Next, Appellees must show that “the same parties or their privies were involved in
both proceedings.” Lien, 993 S.W.2d at 56 (citing Lee, 790 S.W.2d at 294). Appellant does
not appear to argue that the same parties were not involved in both lawsuits. Indeed, our
review of the record shows that Ms. Robinson, as a personal representative of Ms. Zinn, was
a plaintiff in both proceedings. Likewise, Dr. Okpor and MLP, the defendants in this case,
were named as defendants in Robinson I. Accordingly, the same parties were clearly
involved in both actions and this element has been met.

       Finally, Appellees must show that “both proceedings involved the same cause of
action.” Lien, 993 S.W.2d at 56 (citing Lee, 790 S.W.2d at 294). Appellant argues that this


        5
           We note that the trial court incorrectly found that Robinson I was final while the Original
Plaintiffs’ application for permission to appeal to the Tennessee Supreme Court was pending. Tennessee
courts have repeatedly held that cases are not final for res judicata purposes while an appeal is pending.
See Creech v. Addington, 281 S.W.3d 363, 376–78 (Tenn. 2009) (quoting McBurney v. Aldrich, 816 S.W.2d
30, 34 (Tenn. Ct. App. 1991)); see also In re Shyronne D.H., No. W2011-00328-COA-R3-PT, 2011 WL
2651097, at *6 (Tenn. Ct. App. July 7, 2011) (“[I]t is an inescapable conclusion that, in Tennessee, a
judgment from a case in which an appeal is pending is not final and cannot be res judicata until all appellate
remedies have been exhausted.”). Although the trial court erred in finding the judgment in Robinson I final,
at that time, the judgment is clearly final now.

                                                    -11-
case and Robinson I do not involve the same cause of action because Appellant contends
that the actionable conduct occurred at different times. We respectfully disagree. First, we
note that the law does not require that a cause of action actually be raised in the first action
to be barred in a subsequent action. Instead, res judicata will bar a second suit on “all issues
which were or could have been litigated in the former suit.” Lien, 993 S.W.2d at 56
(emphasis added) (citing Richardson, 913 S.W.2d at 459). Here, Appellant was clearly on
notice of the conduct alleged to constitute misrepresentation and conversion in this case
during the prior litigation, as it served as the basis of the fraudulent concealment defense
central to the dispute in Robinson I. Indeed, the facts at issue in this case are nearly identical
to the facts that constituted the fraudulent concealment defense in Robinson I. Because “all
the grounds for recovery arising from a single transaction or series of transactions [must be]
brought together,” the Appellant was required to litigate Dr. Okpor’s alleged
misrepresentation and conversion in Robinson I. See Lien, 993 S.W.2d at 55 (citing Bio-
Technology, 80 F.3d at 1563). Accordingly, res judicata clearly bars her claim in this case.

        Furthermore, Appellant cites no law in her appellate brief supporting her argument
that res judicata does not apply in this case. This Court has repeatedly held that the failure
to support an argument with relevant authority results in a waiver on appeal. See, e.g., Bean
v. Bean, 40 S.W.3d 52, 55 (Tenn. Ct. App. 2000); Forbess v. Forbess, 370 S.W.3d 347,
355 (Tenn. Ct. App. 2011); Chiozza v. Chiozza, 315 S.W.3d 482, 489 (Tenn. Ct. App.
2009); Lett v. Collis Foods, Inc., 60 S.W.3d 95, 105 (Tenn. Ct. App. 2001); Rampy v. ICI
Acrylics, Inc., 898 S.W.2d 196, 210 (Tenn. Ct. App. 1994). Under these circumstances, we
decline to reverse the trial court’s ruling that res judicata bars Appellant’s claims in this
lawsuit. All other issues are pretermitted.

                                          Conclusion

       The judgment of the Circuit Court of Shelby County is affirmed and this cause is
remanded to the trial court for all further proceedings as may be necessary and are consistent
with this Opinion. Costs of this appeal are taxed to Appellant Myrtle Robinson, and her
surety.


                                                     _________________________________
                                                     J. STEVEN STAFFORD, JUDGE




                                              -12-